Citation Nr: 0405139	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  01-03 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increase in a 30 percent rating for a right 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

REMAND

The veteran served in the Army National Guard, with various 
periods of training, including a period in July 1976 during 
which he incurred his service-connected right foot disability 
(residuals of fractures of the right foot).

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 RO rating decision which denied an 
increase in a 30 percent rating for a right foot disability.  
In November 2003, the veteran testified at a Board 
videoconference hearing.  

Upon consideration of the record, the Board finds there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to his claim for an increased rating.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Medical evidence of record shows that the veteran underwent 
surgery on his right foot in January 2003.  The Board notes 
that it has been several years since he has had a VA 
compensation examination concerning problems with his right 
foot; he asserts the condition has worsened; and at his Board 
hearing, his representative requested a current examination.  
Under the circumstances, a current examination of the right 
foot is warranted.  Updated treatment records should also be 
secured.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should obtain copies of all of 
the veteran's VA treatment records, 
concerning his right foot, dated during 
and since 2003, and not already in the 
claims folder.  The RO should ask him 
whether he has had any non-VA treatment 
for his right foot during this period, 
and if he has, the RO should obtain 
copies of the related medical records.

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
current severity of his service-connected 
right foot disability.  The claims folder 
should be provided to and reviewed by the 
examiner.  All findings necessary for 
rating the disability should be provided.  
The examiner should specifically comment 
on whether the veteran has actual "loss 
of use" of the right foot due to 
service-connected residuals of right foot 
fractures.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increase in a 30 percent rating 
for a right foot disability.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


